DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendment filed on 9/30/2022, has been entered and carefully considered. Claims 1, 3-4, 7, 16, and 22 are amended, claims 5, 8, 10-11, 20-21, 23 and 25 are canceled. Claims 1-4, 6-7, 9, 12-19, 22, 24 and 26-27 are currently pending.
Response to Arguments
4.	Applicant’s arguments, pages 8-10, filed on 9/30/2022, with respect to claims 1, 7, 16 and 22, have been considered but they are not persuasive.
Applicant argues that (1) Kang does not disclose “wherein receiving, by a user equipment (UE), a configuration for a configured grant resource, the configuration specifying indicating whether or not to multiplex a configured-grant uplink control information (CG-UCI) and with Hybrid Automatic Repeat Request-acknowledgement (HARQ- ACK) in the configured grant resource,…wherein, if the configuration specifies to multiplex the CG-UCI with the HARQ-ACK in the configured grant resource, the UL communication signal in the configured grant resource includes the CG-UCI and the HARQ-ACK”, as recited by amended claim 1; (2) Islam does not disclose “wherein, if the configuration specifies to not multiplex the CG-UCI with the HARQ- ACK in the configured grant resource and the HARQ_ACK is scheduled at a time resource overlapping with the configured grant resource, the UL communication signal in the configured resource includes the HARQ-ACK and is devoid of the CG-UCI” as recited by amended claim 1.
Regarding the first argument, Kang [0026, 0028, 0079, 0120, 0128, 0130, 0138] UE receiving higher layer signaling about a grant-free based PUSCH resource for uplink control information transmission including HARQ-ACK and determining based on the resource for uplink control information transmission whether to multiplex or not to multiplex the uplink control information when it is determined that the resource allocated for the uplink control information transmission overlaps the resource allocated for uplink data transmission. [0110-0116, 0130, 0198] a higher layer signal indicates that the UE may multiplex the UL control information (UCI including CSI, SR) with the UL data (HARQ-ACK) and transmit a result of the multiplexing on the grant-free PUSCH. [Para. 0103] Where the grant-free based PUSCH (the configured Grant configuration) includes UL control information, CG-UCI on PUSCH).
Regarding the second argument, Islam [0022-0023, 0076, 0124] In NR, uplink control information (UCI) can be carried by physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH), which can be configured-grant based, unless otherwise mentioned [0076]. The UCI which may include SR, HARQ-ACK, CSI, CQI, RI and PMI in a resource, may be indicated in the DCI scheduling information, where the resource may be overlapping at least one symbol in time in a slot. [Para. 0064-0065, 0071] in one embodiment, within a given duration (e.g., in a slot or a group of contiguous symbols), if the HARQ-ACK and the UCI (CSI and SR) overlaps, the UE may transmit the HARQ-ACK without multiplexing the SR, and CSI onto a single PUCCH resource, UE may drop the CSI).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-2, 3-4, 6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., (US 2021/0385809), hereinafter Kang, in view of Talarico et al., (US 2019/0342911), hereinafter Talarico, and further in view of Islam et al., (US 2020/0228248) hereinafter Islam.
Regarding Claim 1, Kang teaches A method of wireless communication, comprising: receiving, by a user equipment (UE), a configuration for a configured grant resource, the configuration specifying whether or not to multiplex a configured-grant uplink control information (CG-UCI) with Hybrid Automatic Repeat Request-acknowledgement (HARQ- ACK) in the configured grant resource ([Para. 0026, 0028, 0079, 0120, 0128, 0130, 0138] UE receiving higher layer signaling about a grant-free based PUSCH resource for uplink control information transmission including HARQ-ACK and determining based on the resource for uplink control information transmission whether to multiplex or not to multiplex the uplink control information when it is determined that the resource allocated for the uplink control information transmission overlaps the resource allocated for uplink data transmission);
transmitting, by the UE, an uplink (UL) communication signal in the configured grant resourc
wherein, if the configuration specifies to multiplex the CG-UCI with the HARQ-ACK in the configured grant resource, the UL communication signal in the configured grant resource includes the CG-UCI and the HARQ-ACK ([Para. 0110-0116, 0130, 0198]  a higher layer signal indicates that the UE may multiplex the UL control information (UCI including CSI, SR) with the UL data (HARQ-ACK) and transmit a result of the multiplexing on the grant-free PUSCH. [Para. 0103] Where in the grant-free based PUSCH (the configured Grant configuration) includes UL control information, CG-UCI on PUSCH).
	Kang does not disclose wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator; and 
wherein, if the configuration specifies to not multiplex the CG-UCI with the HARQ- ACK in the configured grant resource and the HARQ_ACK is scheduled at a time resource overlapping with the configured grant resource, the UL communication signal in the configured resource includes the HARQ-ACK and is devoid of the CG-UCI.  
Talarico teaches wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator ([Para. 0124-0128] The CG-UCI may comprise one or more of the following fields: HARQ process ID, Redundancy version (RV) or New data indicator (NDI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang and Talarico to implement the CG UL transmission to mitigate the impact caused by the quadruple contention for a UE to access a UL transmission in an unlicensed spectrum, and improve system performance.
The combination of Kang and Talarico does not disclose wherein, if the configuration specifies to not multiplex the CG-UCI with the HARQ- ACK in the configured grant resource and the HARQ_ACK is scheduled at a time resource overlapping with the configured grant resource, the UL communication signal in the configured resource includes the HARQ-ACK and is devoid of the CG-UCI.  
Islam teaches wherein, if the configuration specifies to not multiplex the CG-UCI with the HARQ- ACK in the configured grant resource and the HARQ_ACK is scheduled at a time resource overlapping with the configured grant resource, the UL communication signal in the configured resource includes the HARQ-ACK and is devoid of the CG-UCI. ([Para. 0022-0023, 0076, 0124] In NR, uplink control information (UCI) can be carried by physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH), which can be configured-grant based, unless otherwise mentioned [0076]. The UCI which may include SR, HARQ-ACK, CSI, CQI, RI and PMI in a resource, may be indicated in the DCI scheduling information, where the resource may be overlapping at least one symbol in time in a slot. [Para. 0064-0065, 0071] in one embodiment, within a given duration (e.g., in a slot or a group of contiguous symbols), if the HARQ-ACK and the UCI (CSI and SR) overlaps, the UE may transmit the HARQ-ACK without multiplexing the SR, and CSI onto a single PUCCH resource, UE may drop the CSI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.

Regarding Claim 2, the combination of Kang, Talarico and Islam, specifically, Kang teaches wherein the HARQ-ACK is scheduled at a time resource overlapping with the configured grant resource ([Para. 0110, 0139, 0174] a higher layer signal or an RRC signal indicates that HARQ-ACK or CSI is to be transmitted in the certain multiple symbols. When the HARQ-ACK information, which is one of pieces of the UL control information is overlapping the PUSCH).

Regarding Claim 3, the combination of Kang and Talarico does not disclose wherein, if the configuration specifies to not multiplex the CG-UCI with the HARQ-ACK in the configured grant resource and the HARQ_ACK is not scheduled at a time resource overlapping with the configured grant resource, the UL communication signal in the configured resource includes the CG-UCI and is devoid of the HARQ-ACK.
Islam teaches wherein, if the configuration specifies to not multiplex the CG-UCI with the HARQ-ACK in the configured grant resource and the HARQ_ACK is not scheduled at a time resource overlapping with the configured grant resource, the UL communication signal in the configured resource includes the CG-UCI and is devoid of the HARQ-ACK. ([Para. 0065-0066, 0121-0122] the UE is configured with simultaneous HARQ-ACK-CSI, UE may transmit CSI onto a single PUCCH resources without multiplexing SR and drops the HARQ-ACK (devoid of the HARQ-ACK). This is assuming two PUSCHs (UCI and HARQ-ACK) do not overlap, and the UCI is prioritized over the HARQ-ACK and not to multiplexed with PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.

Regarding Claim 4, the combination of Kang and Talarico does not disclose wherein, if the configuration specifies to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource and the HARQ-ACK is not scheduled at a time resource overlapping with the configured grant resource, the UL communication signal in the configured grant resource includes the CG UCI and is devoid of the HARQ ACK. 
Islam teaches wherein, if the configuration specifies to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource and the HARQ-ACK is not scheduled at a time resource overlapping with the configured grant resource, the UL communication signal in the configured grant resource includes the CG UCI and is devoid of the HARQ ACK ([Para. 0066, 0121-0122] if the UE is not configured with simultaneously transmit HARQ-ACK and CSI (i.e., not scheduled at a time resource overlapping), the UE may multiplex HARQ-ACK and SR in the resource and drops the HARQ-ACK (i.e., the HARQ-ACK is devoid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.

Regarding Claim 6, the combination of Kang, Talarico and Islam, specifically, Kang teaches wherein the configuration is a radio resource control (RRC) configuration ([Para. 0100-0103] A UE may be configured with the configured grant resource through RRC signaling).

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over of Kang in view of Talarico and Islam, specifically, Kang teaches an apparatus, comprising: a transceiver ([Para. 0212-0213] Fig. 15 shows an apparatus of UE 1500 including a transceiver 1510 includes a receiver for receiving control information).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding Claim 18, the combination of Kang and Talarico does not disclose wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ-ACK if the configuration includes an indication not to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource.  
Islam teaches wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ-ACK if the configuration includes an indication not to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource ([Para. 0022-0023, 00760124] In NR, uplink control information (UCI) can be carried by physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH), including SR, HARQ-ACK, CSI, CQI, RI and PMI in a resource, which indicated in the DCI scheduling information, where the resource may be overlapping at least one symbol in time in a slot. In one embodiment, when the UE has data bits to be transmitted based on configured grant and the SR arrives, based on a given numerology of the PUSCH, the UE may determine multiplexing SR onto PUSCH if SR transmit occasion overlaps with PUSCH without multiplexing other UCI such as HARQ-ACK. Where the PUSCH is configured-grant based resources. That is, the configuration includes an indication not to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.

Regarding Claim 19, the combination of Kang and Talarico does not disclose wherein the HARQ-ACK is not scheduled at a time resource overlapping with the configured grant resource.
Islam teaches wherein the HARQ-ACK is not scheduled at a time resource overlapping with the configured grant resource. ([Para. 0022-0023, 00760124] In NR, uplink control information (UCI) can be carried by physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH), including SR, HARQ-ACK, CSI, CQI, RI and PMI in a resource, which indicated in the DCI scheduling information, where the resource may be overlapping at least one symbol in time in a slot. In one embodiment, when the UE has data bits to be transmitted based on configured grant and the SR arrives, based on a given numerology of the PUSCH, the UE may determine multiplexing SR onto PUSCH if SR transmit occasion overlaps with PUSCH without multiplexing other UCI such as HARQ-ACK. Where the PUSCH is configured-grant based resources. That is, the HARQ- ACK is not scheduled at a time resource overlapping with the configured grant resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
6.	Claims 7, 9, 12-15, 22, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and in view of Islam and further in view of Talarico. 
Regarding Claim 7, Kang teaches A method of wireless communication, comprising: receiving, by a user equipment (UE), a configuration for a configured grant resource, the transmission configuration specifying whether or not to multiplex a configured-grant uplink control information (CG-UCI) with Hybrid Automatic Repeat Request-acknowledgement (HARQ- ACK) in the configured grant resource ([Para. 0026, 0028, 0079, 0120, 0128, 0130, 0138] UE receiving higher layer signaling about a grant-free based PUSCH resource for uplink control information transmission including HARQ-ACK and determining based on the resource for uplink control information transmission whether to multiplex or not to multiplex the uplink control information when it is determined that the resource allocated for the uplink control information transmission overlaps the resource allocated for uplink data transmission); and transmitting, by the UE, an uplink (UL) communication signal in the configured grant resourc
wherein, if the configuration specifies to multiplex the CG-UCI with the HARQ-ACK in the configured grant resource, the UL communication signal in the configured grant resource includes the CG-UCI and the HARQ-ACK ([Para. 0110-0116, 0130, 0198]  a higher layer signal indicates that the UE may multiplex the UL control information (UCI including CSI, SR) with the UL data (HARQ-ACK) and transmit a result of the multiplexing on the grant-free PUSCH. [Para. 0103] Where in the grant-free based PUSCH (the configured Grant configuration) includes UL control information, CG-UCI on PUSCH).
	Kang does not disclose wherein, if the configuration specifies to not multiplex the CG-UCI with the HARQ- ACK in the configured grant resource and the HARQ-ACK is scheduled at a time resource overlapping with the configured grant resource, the UL communication signal in the configured resource includes the HARQ-ACK and is devoid of the CG-UCI; wherein the HARQ ACK/NACK is associated with a first beta offset, the CG-UCI is associated with a second beta offset, and the first beta offset is different from the second beta offset, and wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator. 
Islam teaches wherein, if the configuration specifies to not multiplex the CG-UCI with the HARQ- ACK in the configured grant resource and the HARQ_ACK is scheduled at a time resource overlapping with the configured grant resource, the UL communication signal in the configured resource includes the HARQ-ACK and is devoid of the CG-UCI. ([Para. 0022-0023, 0076, 0124] In NR, uplink control information (UCI) can be carried by physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH), which can be configured-grant based, unless otherwise mentioned [0076]. The UCI which may include SR, HARQ-ACK, CSI, CQI, RI and PMI in a resource, may be indicated in the DCI scheduling information, where the resource may be overlapping at least one symbol in time in a slot. [Para. 0064-0065, 0071] in one embodiment, within a given duration (e.g., in a slot or a group of contiguous symbols), if the HARQ-ACK and the UCI (CSI and SR) overlaps, the UE may transmit the HARQ-ACK without multiplexing the SR, and CSI onto a single PUCCH resource, UE may drop the CSI), wherein the HARQ ACK/NACK is associated with a first beta offset, the CG-UCI is associated with a second beta offset, and the first beta offset is different from the second beta offset ([Para. 0084-0093] if UE multiplex the first HARQ-ACK onto PUSCH. The HARQ-ACK is associated with the beta offset value (first beta offset value) indicating the HARQ-ACK is associated with the first HARQ codebook. [Para. 0124, 0129-0130] For the cases, wherein rate-matching-based multiplexing is applied to multiplexing SR (UCI) onto PUSCH, a beta offset value from a set of configured beta offset values can be associated with the SR. Where the UCI transmitted on a configured grant resource (PUSCH) may include HARQ-ACK, CSI and SR [0022]). Thus, the first beta offset is different from the second beta offset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
The combination of Kang and Islam does not disclose wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator.
Talarico teaches wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator ([Para. 0124-0128] The CG-UCI may comprise one or more of the following fields: HARQ process ID, Redundancy version (RV) or New data indicator (NDI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang, Islam and Talarico to implement the CG UL transmission to mitigate the impact caused by the quadruple contention for a UE to access a UL transmission in an unlicensed spectrum, and improve system performance.

Regarding Claim 9, the combination of Kang, Islam and Talarico, specifically, Kang teaches wherein transmitting the UL communication signal includes: multiplexing CG-UCI using multiplexing procedures for HARQ-ACK/NACK UCI. ([Para 0079, 0098-0100, 0128, 0130, 0168] the UE may be configured a grant-free (.e., configured grant) based PUSCH, and the UE may directly transmit a PUSCH in the configured time/frequency resource without a grant from the BS by multiplexing the HARQ-ACK UL control information);

Regarding Claim 12, Kang does not disclose wherein transmitting the UL communication signal includes: transmitting CG-UCI as part of a HARQ-ACK UCI payload.
Islam teaches wherein transmitting the UL communication signal includes: transmitting CG-UCI as part of a HARQ-ACK UCI payload ([Para. 0103-0107] the UE may multiplex the HARQ-ACK (and any other UCI as permitted by multiplexing rules and time-line conditions) on a PUSCH repetition that overlaps with the PUCCH resource for HARQ-ACK feedback. That is, transmitting CG-UCI as part of a HARQ-ACK UCI payload.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.

Regarding Claim 13, the combination of Kang, Islam and Talarico, specifically, Kang teaches wherein receiving the transmission configuration includes: receiving a radio resource control (RRC) message indicating the configured grant resource. ([Para. 0079, 0098, 0100] the UE can be configured with RRC signaling indicating the grant-free based transmission resource (e.g., a PUSCH transmission with a configured grant).

Regarding Claim 14, Kang does not disclose wherein transmitting the UL communication signal includes: determining that no HARQ ACK/NACK is to be transmitted in the UL communication signal; and transmitting the configuration grant transmission in response to a determination that no HARQ ACK/NACK is to be transmitted in the UL communication signal.
Islam teaches wherein transmitting the UL communication signal includes: determining that no HARQ ACK/NACK is to be transmitted in the UL communication signal; and transmitting the configuration grant transmission in response to a determination that no HARQ ACK/NACK is to be transmitted in the UL communication signal ([Para. 0124] when the UE has data bits and the SR to be transmitted on a configured grant transmission based on the PUSCH, the UE may determine without multiplexing other UCI such as HARQ-ACK and/or CSI. The SR can be multiplexed onto PUSCH without including other UCI types such as HARQ-ACK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.

Regarding Claim 15, Kang does not disclose wherein the UL communication signal includes the configured grant transmission and is devoid of the HARQ ACK/NACK.
Islam teaches wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ ACK/NACK. ([Para. 0103, 0124] an UL grant scheduling a PUSCH such that the HARQ-ACK. When the UE has data bits and the SR to be transmitted on a configured grant transmission based on the PUSCH, the UE may determine the SR can be multiplexed onto PUSCH without including other UCI types such as HARQ-ACK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kang and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 7 as being unpatentable over Kang, in view of Islam and Talarico, specifically, Kang teaches an apparatus, comprising: a transceiver configured to: receive ([Para. 0212-0213] Fig. 15 shows an apparatus of UE 1500 including a transceiver 1510 includes a receiver for receiving control information).
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 12.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 14. Specifically, Islam teaches the apparatus further comprising: a processor configured to determine ([Para. Fig. 6 shows the components of a UE including a processor/controller).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200053778, Babaei et al. discloses channel access and uplink switching..
US 20200053779, Jeon et al. discloses channel selection using a listen before talk procedure.
US 20200092861, Xu et al. discloses Transmission Structure And Access For A Radio System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413             
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413